Citation Nr: 1312448	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to asthma and/or chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for pulmonary emphysema, to include as secondary to asthma and/or chronic obstructive pulmonary disease.

3.  Entitlement to service connection for acute bronchitis, to include as secondary to asthma and/or chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran withdrew his request for a hearing in August 2011.  In September 2012, the Board remanded these claims for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran seeks entitlement to service connection for obstructive sleep apnea, pulmonary emphysema, and acute bronchitis, to include as secondary to asthma and/or chronic obstructive pulmonary disease.

In the September 2012 Remand, the RO was instructed to afford the Veteran a VA examination for his respiratory disorders.  The examiner was to provide opinions addressing the probability that obstructive sleep apnea, pulmonary emphysema and acute bronchitis had their onset during the Veteran's period of active service, were causally due to service, or were aggravated by his service-connected asthma.  The examiner was directed to offer comments on the February 1983 assessment of possible viral syndrome and various complaints of breathing difficulties.  The examiner was to provide rationale for all opinions.

The Veteran was afforded a VA examination in October 2012.  The examiner opined that sleep apnea was less likely as not related to service, because sleep apnea was "not corroborated to military service."  This opinion is inadequate.  First, the examiner did not explain the opinion, and second, the examiner did not address whether it is at least as likely as not that asthma and/or the appellant's service connected COPD aggravate sleep apnea.  

The examiner also opined that the Veteran's pulmonary emphysema and acute bronchitis were less likely than not due to his military service, and stated that they were not "secondary to his service connected asthma."  Id.  Again, the examiner failed to provide an adequate rationale.  There is no explanation regarding why the examiner provided a negative opinion other than the disorders are not "corroborated to military service nor secondary to his service connected asthma."  Id.  The examiner explained that asthma does not turn into emphysema again, however, the examiner failed to address whether it is at least as likely as not that either COPD and/or asthma aggravate either or both pulmonary emphysema and/or bronchitis.  Additionally, the examiner failed to offer comments on the February 1983 assessment of possible viral syndrome and various complaints of breathing difficulties.    

A medical opinion that contains only conclusions can be assigned no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Medical opinions are inadequate when they do not address all aspects of a claim when directed to do so by the Board and a remand is required when an inadequate medical opinion is provided following a Board remand.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Hence, further development is required.

Finally, any current treatment records should be obtained and associated with the claims file prior to securing any addendum to the October 2012 report.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be contacted and requested to identify all health care providers who have treated his sleep apnea, pulmonary emphysema and/or bronchitis since October 2012.  Thereafter, the RO must undertake efforts to secure all identified records that are not currently included in either the claims folder or Virtual VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC must obtain an addendum opinion to the October 2012 VA examination report.  If deemed necessary by the examiner, afford the Veteran a new VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must be provided the claims folders, access to Virtual VA and a copy of this Remand.  The examiner must offer comments on the February 1983 assessment of possible viral syndrome and the various complaints of breathing difficulties during service.  The examiner must also address:

a) whether it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset during or is causally or etiologically related to his period of active duty service.   If not is it at least as likely as not that obstructive sleep apnea is proximately due to or aggravated either asthma and/or COPD?

b) whether it is at least as likely as not that the Veteran's pulmonary emphysema had its onset during or is causally or etiologically related to his period of active duty service.   If not is it at least as likely as not that pulmonary emphysema is proximately due to or aggravated either asthma and/or COPD?

c) whether it is at least as likely as not that the Veteran's bronchitis had its onset during or is causally or etiologically related to his period of active duty service.   If not is it at least as likely as not that bronchitis is proximately due to or aggravated either asthma and/or COPD?

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  The RO/AMC must ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  

4.  After completion of the above, the RO must readjudicate the claims.  If any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


